Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and amendments filed on 06/28/2022 regarding to the application 16/580,891 filed on 09/24/2019.
Claims 1, 3-11, 13-14, 17-18, and 21-23 are amended. Claims 24-26 are added. Claims 2, 15, and 16 are cancelled. Claims 1, 3-11, 13-14, 17-18, and 21-26 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.


Response to Arguments
Applicant’s arguments, see (Arg. Page 11-12), filed on 06/28/2022, with respect to “§ 112 Rejections… the functions relating to the "configuration module," "means for," and an "output module"… Applicant amends claim 18 to clarify that the functions... By way of example, claim 18 recites that the claimed functions are performed by a variety of modules which are "implemented at least in part in hardware," including "a configuration module," "a styling module," "a training module," and "an output module."... “ have been fully considered, but they are not persuasive. The rejection for 112(b) has been withdrawn, however, 112(f) has been maintained for the term “implemented at least in part in hardware” does not define sufficient structure without need to resort to other portions of the specification and further explanation as below.
Applicant’s arguments, see (Arg. Page 13-20), filed on 06/28/2022, with respect to “Claim Rejections…The Claims, Claim 1, (11, and 18)… is amended... “ have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
"Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure." see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003). MPEP 2181.I
Claim limitations “a configuration module”, “a styling module”, “a training module”, and “an output module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written and amended description with “implemented at least in part in hardware” fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not sure the “at least in part in hardware” would be exact structure (e.g., “at least in part in hardware”). The specification [0098-99] recites that the modules are associated with particular hardware like a processor, circuit of some type, etc., and the term “in part in hardware” does not define “Sufficient structure”. 


Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 10, 11, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 20130124964 A1, “Viegas”) in view of Pu et al. (US 20210042662 A1, “Pu”) and further in view of Pereira et al. (US 10922484 B1, “Pereira”).
As to claim 1, Viegas discloses In a content creation digital medium environment, a method implemented by at least one computing device, the method comprising: 
obtaining, by the at least one computing device, an indication of a style to apply to digital content that includes text that is formatted with an initial style, (Viegas: [0032, 0038, 0025] a computing apparatus with the application to receive the document include text editing capabilities such that the user is creating/modifying the document… FIG. 3 shows presentation of contextually relevant attribute values with a respect to a named entity in a document being viewed by a user like linkage, highlighted, underline, certain background colors, different font/bold/italicized (i.e. initial style), or the like… specifies the named entity and a particular attribute is employed to retrieve an attribute value (i.e. initial style) for the named entity and the particular attribute from the attribute data).
identifying, by a machine learning system of the at least one computing device trained to identify the at least one named entity category, one or more occurrences of the at least one named entity category in the text; (Viegas: [0023] the classification system analyzes content of the document (the text of the document) to ascertain a context corresponding to the named entity like "Peyton Manning", "Tom Brady" and "Brett Favre,"  (i.e. more occurrences) can assign the class "professional quarterback"… Depending on the context, the named entity may be refer (i.e. identify) to various fields of category of machine learning… automatically assign classes probabilistically to each named entity identified by the disambiguator component based upon context of the named entity in the document).
causing, by the at least one computing device, the styled digital content to be displayed; (Viegas: [0009] the named entities and attributes are provided (i.e. displayed) to a web browser as annotations in a browser ready markup language, such as XML or HTML… highlighted (i.e. styled) in the text of the document to be reviewed (i.e. displayed)).
However, Viegas may not explicitly disclose all the aspects of the an indication of at least one named entity category to which the style is to be applied, and an indication of one or more conditions that are to be satisfied in order for the style to be applied to an occurrence of a named entity category in the text;
automatically formatting, by the at least one computing device, portions of the text corresponding to the one or more occurrences of the at least one named entity category that satisfy the one or more conditions with the style while maintaining, in the initial style,
additional portions of the text corresponding to at least one occurrence of the at least one named entity category that does not satisfy the one or more conditions and at least one additional occurrence of at least one additional named entity category, resulting in styled digital content;
Pu discloses an indication of at least one named entity category to which the style is to be applied, and an indication of one or more conditions that are to be satisfied in order for the style to be applied to an occurrence of a named entity category in the text; (Pu: [0109-111, 0127] the triggering logic(s) controls the pop-up conditions to show one or multiple number of prompt(s) for image text extraction (logo, label, etc.), NLP (named entity extraction, topic modeling, syntax, sentiment, text analytics) (i.e. indication of named entity category) in the text… refers to which and how many applicable prompt(s) are shown for the user-interacted content and user-specified information area(s) or segment(s), which are determined or explicitly set via the rules and conditions (i.e. conditions satisfied) associated with the configuration(s) and the triggering logic(s), and determined by the heuristic and machine learning models and the NLP and Text Analytics services pertaining to any applicable content information (i.e. occurrence)).
Pu discloses automatically formatting, by the at least one computing device, portions of the text corresponding to the one or more occurrences of the at least one named entity category that satisfy the one or more conditions with the style while maintaining, in the initial style, (Pu: [0132, 0127] with the initial set of prompt (i.e. initial style) created, added and/or modified, the prompt process automatically organizes the prompts with machine intelligence mechanics by specifying the prompt to prompt positions and relationships for the user-interacted content and user-specified information area(s) or segment(s) (i.e. text portions)… for pop-up conditions, prompt processing the image text extraction (logo, label, etc.), NLP (named entity extraction, topic modeling, syntax, sentiment, text analytics) (i.e. named entity category) with formatting and style the options in the text).
Pu discloses additional portions of the text corresponding to at least one occurrence of the at least one named entity category that does not satisfy the one or more conditions and at least one additional occurrence of at least one additional named entity category, resulting in styled digital content; (Pu: [Claim 8, 0110] specifying one or multiple info areas or segments are user interactive actions or activities with the digital device screen for specifying one or multiple information areas on a digital screen and one or multiple information segments (i.e. portions of the text) that are instructed with one or multiple information extraction dimensions and extracted via machine intelligence technologies… the extraction dimensions includes one or multiple tags, named entities (i.e. named entity category), topics, labels with places, times (i.e. occurrence) such as text, signs, object types, and text entities and context that are extracted… determined or explicitly set via the rules and conditions with the configurations and the triggering logics, and determined by the heuristic and machine learning models to maintain the initial styled content segment not satisfy the rules or conditions with extraction dimensions of multiple times or places of the un-named entities (i.e. additional entities)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas and Pu disclosing data processing with digital content which are analogous art from the “same field of endeavor”, and, when Pu’s prompt and machine intelligence organizes the formatting and style the information capture and retrieval using rules and conditions with the occurrences was combined with Viegas's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the an indication of at least one named entity category to which the style is to be applied, and an indication of one or more conditions that are to be satisfied in order for the style to be applied to an occurrence of a named entity category in the text;
automatically formatting, by the at least one computing device, portions of the text corresponding to the one or more occurrences of the at least one named entity category that satisfy the one or more conditions with the style while maintaining, in the initial style,
additional portions of the text corresponding to at least one occurrence of the at least one named entity category that does not satisfy the one or more conditions and at least one additional occurrence of at least one additional named entity category, resulting in styled digital content would be obvious. The motivation to combine Viegas and Pu is easing the process of information capture and retrieval digital or physical sources with digital devices via user interactions with a set of user-defined and machine intelligence augmented prompts efficiently. (See Pu [0002])
However, Viegas in view of Pu may not explicitly disclose all the aspects of the receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the text; and
further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive.
Pereira discloses receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the text; and (Pereira: [col 12 ln 53-67, col 21 ln 5-11] the auditor module 120 of the device 104 receives input (the original manuscript and the tagged transcribed audio) (i.e. text) from user to a reject false positive error, the associated narration data (i.e. named entity category) marked (i.e. indicating) as having a false positive error is stored in data store to be used to train the system to not continuously make the same false positive error).
Pereira discloses further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive. (Pereira: [col 17 ln 11-26, col 21 ln 5-11] in response to identifying one or more defects (i.e. false negative or false positive) in the text with respect to the script... training the common errors module 218 determines that the level of defects for the errors meet a severity threshold… based on the identified defect(s) (i.e. false negative/positive) as training data… received input from user to a reject false positive error, the associated narration data as having a false positive error may be stored in data store to be used to train (i.e. machine learning) the system to not continuously make the same false positive error).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Pu and Pereira disclosing data processing with digital content which are analogous art from the “same field of endeavor”, and, when Pereira’s receives input from user to a reject false positive error with the associated narration data marked was combined with Viegas in view of Pu’s annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the text; and
further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive would be obvious. The motivation to combine Viegas in view of Pu and Pereira is to provide providing a faster, more efficient, and less costly method to produce high quality audio products using a machine learning model. (See Pereira [col 4 ln 5-7]).

As to claim 3, Viegas in view of Pu and Pereira discloses The method of claim 1, the style comprising one or more attributes that control an appearance of characters in the text. (Viegas: [0008, 0038] the named entities in the text of the document with attributes… are assigned certain background colors, a different font, bold font, italicized (i.e. style), or the like to indicate contextually relevant attribute values).
As to claim 4, Viegas in view of Pu and Pereira discloses The method of claim 1, the obtaining the indication of the style, the indication of the at least one named entity category, and the indication of the one or more conditions comprising receiving user input specifying the style, the at least one named entity category, the one or more conditions. (Pu: [0110-111] via the rules and conditions associated with the configuration(s) and/or the triggering logic(s), or determined by the heuristic and machine learning models (116 and 124) and/or the NLP and Text Analytics service… determine how and where to display the applicable prompt(s) in the applicable and available formats and visual display styles).
As to claim 5, Viegas in view of Pu and Pereira discloses The method of claim 1, further comprising displaying a user interface and receiving, via the user interface, user input to create and store the style and the at least one named entity category. (Viegas: [0038, 0032] the graphical user interface displays text, wherein some of such text (named entities in the text) is highlighted… the named entities may be assigned certain background colors, displayed in a different font than other text in the document, may be displayed in bold font, may be italicized… for the named entity responsive to the user selecting the named entity with attribute values (i.e. style) while creating/modifying the document… the retriever component can access a data store that comprises attribute data which the structured data sources that retain (i.e. store) attribute values for named entities).
As to claim 10, Viegas in view of Pu and Pereira discloses The method of claim 1, the at least one named entity category comprising a user-defined named entity category. (Viegas: [0005] Named entity recognition (NER) seeks to locate and classify atomic elements in text into predefined (i.e. user-defined) categories, such as the names of persons, organizations, locations, expressions of times, quantities, monetary values, percentages).

Regarding claims 11 and 18, these claims recite apparatus/system the performed by the method of claims 1; therefore, the same rationale of rejection is applicable.

As to claim 17, Viegas in view of Pu and Pereira discloses The computing device of claim 11, the operations further including: 
receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content; (Pu: [0038, 0121] capturing user input mechanics such as text or voice commands… receive or detect a user's input that signals a command or instruction… create a new template’s named identity with attributes such as category or theme, display style and format in the digital content) 
identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content; (Pu: [0038-0041] receive or detect (i.e. identify) a user's input of speech that may signal a command or instruction, output via gathering, organizing, and rendering the desired information for display as defined by the disclosed methods of the heuristic and ML models (Machine learning system) & NLP and text analytics).
applying the additional style to portions of text corresponding to the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and (Pu: [0007, 0038-41, 0121] automated text extraction from speech to text from voices and sounds greatly reduce the time and process of gathering text information… receive or detect a user's input of speech… output via gathering, organizing, and rendering (i.e. applying) the desired information for display as defined by the heuristic and ML models & NLP and text analytics… using the new template’s named identity with attributes of display style and format in the digital content).
causing the additionally styled digital content to be displayed. (Pu: [0039, 0121] output via gathering, organizing, and rendering (i.e. displayed) the desired information for display as defined… using the new template’s named identity with attributes of display style and format in the digital content).
As to claim 21, Viegas in view of Pu and Pereira discloses The method of claim 1, the method further comprising: 
receiving, by the at least one computing device, user input indicating a second style to apply to the at least one additional named entity category; (Viegas: [0038] the document that contextually relevant attribute value values are available for the named entity responsive to the user selecting).
identifying, by the machine learning system, the at least one additional occurrence of the at least one additional named entity category in the text; and (Pu: [0157] the information pieces associated with the portions of the capture template associated (i.e. identified) prompt-set, the entire prompt-set structure will be presented as preceding or following information sections... with the art content visualization style and display mechanics that is custom-built or implemented… by the heuristic and ML models & NLP and text analytics).
automatically formatting, by the at least one computing device, the additional portions of the text corresponding to the at least on occurrence of the at least one additional named entity category with the second style, resulting in the styled digital content that includes the portions of the text corresponding to the one or more occurrence of the at least one named entity category formatted with the style and the additional portions of the text corresponding to the at least on occurrence of the at least one additional named entity category formatted with the second style. (Pu: [0113, Claim 6, 0098] Prompt visibility refers to conditions and controls for the visibility of a prompt after it is selected for prompt processing, which can be set via prompt visibility configurations such as removing after one or multiple selections, or via user controls during the information capture process to explicitly to make one or multiple prompts invisible (i.e. not satisfy condition)… configured to leverage heuristic and machine learning models (116 and 124) to control visibility where and when applicable and available, for determination of a prompt's visibility during the information capture process… interactive information capture via user-defined or machine intelligence augmented prompts and prompt processing, comprising: displayed digitally or physically in one or multiple places, for a short or long period, and occurring once or multiple times; for the triggering action are being acted on, information capture context, location, times…  refer to the look and feel of the content presentment by applying text and visual element formatting and styles includes colors, character sizes and fonts, shapes and sizes for a visual element such as an image or drawing, alignments, indentations, positions, and any other available or applicable content formatting technique).
As to claim 22, Viegas in view of Pu and Pereira discloses The method of claim 21, further comprising causing, by the at least one computing device, display of the portions of the text corresponding to the one or more occurrences of the at least one named entity category formatted with the style together with the additional portions of the text corresponding to the at least on occurrence of the at least one additional named entity category formatted with the second style. (Pu: [0118-119] A template is created for a particular information instance that is specific to an event or portion information source… the user's preference of the named entities having one or more occurring times, with assistance or recommendations from machine intelligence mechanics whenever available or applicable… from a need for creating a new information capture template or modifying an existing template  with different style to capture a particular information content (i.e. additional portion) or source they may have come across of the additional named entities having one or more occurring times).
As to claim 23, Viegas in view of Pu and Pereira discloses The method of claim 1, wherein the machine learning system includes a plurality of machine learning systems each trained to identify a different named entity category; and (Pu: [0146] Common attributes or dimensions: keywords, tags, subject areas or topics, by or within one or multiple categories (i.e. different named entity category) the desired information are associated with… suggestive terms augmented by the machine intelligence capabilities that are custom-developed or implemented from third-party products or services).
the identifying comprising, identifying, by at least one machine learning system of the plurality of machine learning systems trained to identify the at least one named entity category, one or more occurrences of the at least one named entity category in the digital content. (Pu: [col 25 ln 38-41, col 24 ln 59-67] machine learning, classification, and statistical modeling are used to correlate different personal naming pronouns (i.e. named entity) with particular characters, people, or other objects in a digital work… The alternate names include one or more listings of alternative names/nicknames of characters, people, places, things, and so forth. Each alternate name listing includes a name, and a set of one or more alternate names for the name… enable index listings to be tied to one another to enable identification of occurrences in a digital work of a character that is known by multiple names).
As to claim 24, (New) The method of claim 1, wherein the one or more conditions indicate a particular paragraph of the text, at which, the one or more occurrences of the at least one named entity category are to be formatted with the style; (Pu: [0109-111, 0121, 0097] the triggering logic(s) controls the pop-up conditions (i.e. conditions) to show one or multiple number of prompt(s)… refers to which and how many applicable prompt(s) are shown for the user-interacted content and user-specified information area(s) or segment(s) (i.e. particular paragraph of the text), which are determined or explicitly set via the rules and conditions (i.e. conditions indication) associated with the configuration(s) and the triggering logic(s), and determined by the heuristic and machine learning models and the NLP and Text Analytics services pertaining to any applicable content information (i.e. an occurrence)… for how and where to display the applicable prompt(s) in the applicable and available formats and visual display styles… indicating the template’s name with attributes such as the description, category or theme (i.e. named entity category), display style and format…  text content processing or capturing, the selected text area (i.e. particular paragraph of the text) is configured to process as-is, with entity recognition (i.e. named entity category), such as topic modeling, text classification, and/or processing via NLP or Text Analytics services).
As to claim 25, (New) The method of claim 1, wherein the one or more conditions indicate a number of times, per paragraph in the text, that the one or more occurrences of the at least on named entity category are to be formatted with the style. (Pu: [0145-151] a user intends to find and view captured information with the following attributes or dimensions: keywords, tags, subject areas (i.e. paragraph) or topics, by/within one or more categories (i.e. named entity category) of the desired information; times (i.e. number of time or occurrences) and/or locations of when the desired information is captured… for formats and visual display styles).
As to claim 26, (New) The method of claim 1, wherein the one or more conditions indicate a number of the one or more occurrences of the at least one named entity category are to be formatted with the style. (Pu: [0108-111, 0145] Prompt pop-up refers to configurations and triggering logic for when, what, where, and how one or multiple prompts (i.e. occurrences) may pop up for the user to select or act on… for the user-interacted content and/or user-specified information area(s) or segment(s) … determined or explicitly set via the rules and conditions associated… display in the applicable and available formats and visual display styles… the desired area(s) or segment(s) are, e.g., keywords, tags, subject areas or topics, by/within one or more categories (i.e. named entity category) of the desired information).

Claims 6-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Pu and Pereira and further in view of Lockett. (US 10062039 B1, “Lockett”).
As to claim 6, Viegas in view of Pu and Pereira discloses The method of claim 1, 
however, Viegas in view of Pu and Pereira may not explicitly discloses all the aspects of the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters in the text that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising:
receiving, as an indication of a false positive, user input indicating that one or more characters in the text that were included in the one or more occurrences are changed to not have the style; and 
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive.
Lockett discloses the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters in the text that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising: (Lockett: [col 18 ln 7-47, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) (i.e. false negative) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… explicit feedback initiated (i.e. not included) by a user as an accepted machine generated highlights on some portion of any input text of a document… the user selection is an indication of a false positive or false negative).
Lockett discloses receiving, as an indication of a false positive, user input indicating that one or more characters in the text that were included in the one or more occurrences are changed to not have the style; and (Lockett: [col 18 ln 7-25, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… enables users to dismiss (i.e. change to not have), or modify sections of a document object highlighted (i.e. styled digital content) as salient input features or features having a high membership degree with respect to a given tag target or high probability to be marked with such a given tag target… user can select a positive tag signal or a negative tag signal with respect to the text highlighted by machine learning model via controller or widget, by clicking… as an indication of a false positive or false negative).
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive. (Lockett [col 18 ln 22-49] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… users also can provide direct and transparent corrective feedback to machine learning model).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Pu and Pereira and Lockett disclosing data processing with digital content using Machine learning which are analogous art from the “same field of endeavor”, and, when Lockett’s receiving a negative/positive tag signal selected by the user with the highlighted text for further machine learning was combined with Viegas in view of Pu and Pereira's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters in the text that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising:
receiving, as an indication of a false positive, user input indicating that one or more characters in the text that were included in the one or more occurrences are changed to not have the style; and 
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive would be obvious. The motivation to combine Viegas in view of Pu and Pereira and Lockett is to provide a method to group documents together in minibatches and perform gradient descent on the average cost over these batches with more stable and more computationally efficient. (See Lockett [0002])

As to claim 7, Viegas in view of Pu and Pereira discloses The method as recited in claim 1, 
However, Viegas in view of Pu and Pereira may not explicitly disclose all the aspects of the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters in the text of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising:
receiving, as an indication of a false positive, user selection of one or more characters in the text of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and
further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element.
Lockett discloses the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters in the text of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising: (Lockett: [col 18 ln 7-47, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) (i.e. false negative) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… explicit feedback initiated (i.e. not included) by a user as an accepted machine generated highlights on some portion of any input text of a document… the user selection is an indication of a false positive or false negative).
Lockett discloses receiving, as an indication of a false positive, user selection of one or more characters in the text of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and (Lockett: [col 18 ln 7-25, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… enables users to accept, dismiss, or modify sections of a document object highlighted (i.e. styled digital content) as salient input features or features having a high membership degree with respect to a given tag target or high probability to be marked with such a given tag target… user can select a positive tag signal or a negative tag signal (i.e. user interface element) with respect to the text highlighted by machine learning model via controller or widget, by clicking… as an indication of a false positive or false negative).
Lockett discloses further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element. (Lockett [col 18 ln 22-49] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… users can provide direct and transparent corrective feedback to machine learning model).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Pu and Pereira and Lockett disclosing data processing with digital content using Machine learning which are analogous art from the “same field of endeavor”, and, when Lockett’s receiving a negative/positive tag signal selected by the user with the highlighted text for further machine learning was combined with Viegas in view of Pu and Pereira's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters in the text of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising:
receiving, as an indication of a false positive, user selection of one or more characters in the text of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and
further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element would be obvious. The motivation to combine Viegas in view of Pu and Pereira and Lockett is to provide a method to group documents together in minibatches and perform gradient descent on the average cost over these batches with more stable and more computationally efficient. (See Lockett [0002])
As to claim 8, Viegas in view of Pu and Pereira discloses The method of claim 1, the receiving user input indicating the false negative or the false positive comprising receiving user input indicating a false negative, and the method further comprising automatically formatting the false negative with the style. (Lockett: [col 18 ln 7-47, col 5 ln 45-46] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) or dismiss tag signal (i.e., negative tag signal) (i.e. false negative) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative tag signal selected with respect to a tag target for which machine learning model classified (i.e. automatically formatting) the highlighted (i.e. style) text as a salient feature… the user selection is an indication of a false positive or false negative).
As to claim 9, Viegas in view of Pu and Pereira discloses The method of claim 1, the receiving user input indicating the false negative or the false positive comprising receiving user input indicating a false positive, and the method furtherSBMCDocket No.: P9086-US 46comprising returning the false positive to the initial style. (Lockett: [col 18 ln 7-47, col 5 ln 45-46] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a positive tag signal selected with respect to a tag target for which machine learning model classified (i.e. automatically formatting) the highlighted (i.e. style) text as a salient feature… the user selection is an indication of a false positive or false negative).

Regarding claims 13-14, these claims recite apparatus the performed by the method of claims 6-7, respectively; therefore, the same rationale of rejection is applicable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145